Exhibit 10.1

A mark of [***] in the text of this Exhibit indicates that confidential material
has been omitted.

This Exhibit, including the omitted portions, has been filed separately with the
Secretary of the
Securities and Exchange Commission pursuant to an application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (“Agreement”) is dated as of the 26th day
of April, 2004, by and between WYETH, a Delaware corporation (the “Seller”), and
MEDIMMUNE DISTRIBUTION, LLC, a Delaware limited liability company (the “Buyer”).


RECITALS:

        WHEREAS, Seller owns the real property located at 355 Omicron Court,
Shepherdsville, Kentucky improved with, among other things, a pharmaceutical
product distribution facility (such facility being known as the “Louisville
Distribution Center”), and certain property and assets located at the Louisville
Distribution Center relating to the storage, use, sale and distribution of live,
cold-adapted influenza vaccine products (collectively, as defined below, the
“Purchased Assets”);

        WHEREAS, two employees of Seller are deployed for parts of the year at
the Louisville Distribution Center (the “Seller Employees”) and all other work
at the Louisville Distribution Center is provided under the Facility Agreements
(as hereinafter defined); and

        WHEREAS, Buyer desires to acquire the Purchased Assets and to assume the
Assumed Liabilities (as hereinafter defined) from the Seller, and Seller is
willing to convey the Purchased Assets to Buyer, and to assign its rights and
obligations under the Assumed Liabilities to Buyer, according to the terms and
conditions set forth below.


AGREEMENT:

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows:


ARTICLE I


TERMINOLOGY

        1.1 Defined Terms.  As used herein, the following terms shall have the
meanings indicated:

        Affiliate: With respect to any person, any person which directly or
indirectly through the ownership of equity securities or through other
arrangements either controls, or is controlled by or is under common control
with, such person. A person shall be deemed to be in control of another entity
if it owns or controls at least fifty percent (50%) of the equity securities of
the subject entity entitled to vote in the election of directors (or, in the
case of an entity that is not a corporation, for the election of the
corresponding managing authority); provided, however, that a person shall not be
deemed to be in control of an entity in which a person owns a majority of the
ordinary voting power to elect a majority of the board of directors or other
governing board but is restricted from electing such majority by contract or
otherwise, until such time as such restrictions are no longer in effect.

        Assumed Liabilities: All liabilities and obligations (i) under the
Facility Agreements and the Permits assumed by Buyer at Closing; (ii) in respect
of all of the other Purchased Assets, other than the Facility Agreements and the
Permits, arising on and after the Closing Date; (iii) arising out of the
ownership, leasing or operation of the Louisville Distribution Center on and
after the Closing Date and (iv) in respect of Environmental Liabilities, subject
to the indemnification provisions of Section 11.8 hereof.

        Books and Records: All tangible or electronic books, records, documents,
schematics, engineering diagrams, and manuals owned by Seller or its Affiliates
that (i) are exclusively related to the operations of the Facility, the
Purchased Assets, or the Facility, and (ii) do not contain Wyeth General
Know-How, Wyeth Product Specific Know-How, or Acquired Assets (as such terms are
defined in the Termination Agreement). Books and Records shall include the
following to the extent that they meet the foregoing definition: (a) accounts
receivable information, accounts payable information, collection and related
information, credit files, and account histories, (b) standard operating
procedures (“SOPs”) and records associated with the operation of the Facility,
including, without limitation, SOPs and records relating to the storage and
shipment of the Products and security at the Facility, (c) training and safety
records for all on-site employees and contractors, (d) equipment maintenance
records, (e) validation reports and SOPs, including, without limitation,
equipment and shipping validation information for Products and manifests, and
(f) information technology and information systems records to the extent related
to the Purchased Assets.

        Code: The Internal Revenue Code of 1986, as amended.

        Documents: This Agreement and all Exhibits hereto, and each other
agreement, certificate or instrument delivered pursuant to this Agreement, but
excluding the Termination Agreement and the other agreements, certificates or
instruments to be executed and delivered pursuant thereto.

        Environmental Liabilities: Any and all Losses (whether known or unknown,
foreseen or unforeseen, contingent or otherwise), including liability for
response costs, personal injury to third parties not affiliated with Buyer or
Seller, property damage, natural resource damage or any investigatory,
corrective or remedial obligation which arises under or relates to any
Environmental Laws.

        Environmental Reports: Means the reports and documents listed in
Schedule 4.11.

        Facility Property: The machinery, furniture, fixtures, vehicles, rolling
stock and equipment owned by Seller or any Affiliate of the Seller located or
used primarily at or used primarily in connection with the Facility, including
the items listed on Exhibit A hereto.

        Governmental Authority: Any governmental department, commission, board,
bureau, agency, court, regulatory agency or other instrumentality of the United
States or other foreign country, or any country, jurisdiction, state, county,
province, municipality or other political subdivision thereof or any other
supranational organization of sovereign states having jurisdiction over the
Purchased Assets or the transactions contemplated by this Agreement.

        Hazardous Substances: Has the same meaning and definition as set forth
in paragraph (14) of Title 42 U.S.C. §9601; provided, however, that the term
“Hazardous Substances” as used herein shall also include “hazardous waste” as
defined in Paragraph (5) of 42 U.S.C. §6903 and “petroleum” as defined in
Paragraph (8) of 42 U.S.C. §6991 and shall also mean and refer to all
substances, wastes, pollutants, contaminants and materials regulated, or defined
or designated as hazardous, extremely or imminently hazardous, dangerous,
volatile, caustic or toxic, under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §9601 et. seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §136 et seq.), the Atomic
Energy Act (42 U.S.C.§2011 et. seq.), the Hazardous Materials Transportation Act
(49 U.S.C. §5101 et seq.), the Resource Conservation and Recovery Act of 1976
(42 USC §6901 et. seq.), the Federal Water Pollution Control Act (33 USC §1251
et. seq.), the Clean Air Act (42 USC §7401 et. seq.), the Toxic Substances
Control Act of 1976 (15 USC §2601 et. seq.), the Safe Drinking Water Act (42 USC
§300F-300J-11 et. seq.), and the Emergency Planning and Community Right to Know
Act (42 USC §11001 et. seq.), each as heretofore amended or supplemented, and
any analogous present local, state, federal or international statutes, codes,
conventions, rules, regulations and/or requirements promulgated thereunder or
pursuant thereto, and any other present law, ordinance, rule, regulation, permit
or permit condition, order or directive addressing environmental, health, or
safety issues of or by the federal government, any state or any political
subdivision thereof, or any agency, court, or body of the federal government,
any state or any political subdivision thereof, exercising executive,
legislative, judicial, regulatory or administrative functions which are
applicable to the Facility all as in effect at or prior to the Closing Date
(collectively hereinafter referred to as the “Environmental Laws”). The term
“removal” as used herein shall have the same meaning and definition as set forth
in paragraph (23) of Title 42 U.S.C. §9601. The term “underground storage tank”
as used herein shall have the same meaning and definition as set forth in
Paragraph (1) of 42 U.S.C. §6991.

        Lien: Any mortgage, deed of trust, pledge, hypothecation, title defect,
right of first refusal, security or other adverse interest, encumbrance, claim,
option, lien, lease or charge of any kind, whether voluntarily incurred or
arising by operation of law or otherwise, affecting any assets or property,
including any agreement to give or grant any of the foregoing, any conditional
sale or other title retention agreement, and the filing of or agreement to give
any financing statement with respect to any assets or property under the Uniform
Commercial Code or comparable law of any jurisdiction.

        Loss: With respect to any person or entity, any and all costs, including
without limitation, any actual costs to replace property, obligations,
liabilities, demands, claims, settlement payments, awards, judgments, fines,
penalties, damages and reasonable out-of-pocket expenses, including court costs
and reasonable attorneys’ fees, whether or not arising out of a third party
claim.

        LLC Interest. The membership interest of Distribution Center of Kentucky
LLC, a Delaware limited liability company (the “LLC”).

        Material Adverse Effect: Any event, occurrence, fact, condition, change
or effect that is materially adverse to, or materially interferes with, the use,
occupancy or operation of the Facility or other Purchased Assets as they are
currently used, occupied or operated, or their adequacy for such use, occupancy
or operation.

        Molds: The molds described on Exhibit B hereto.

        Packaging Materials. All rights of Seller or any Affiliate of Seller in,
to and under all packaging materials listed on Exhibit C attached hereto.

        Permitted Lien: Any Lien (a) which secures a payment not yet due that
arises, and is customarily discharged, in the ordinary course of Seller’s
business; (b) any other Liens or imperfections in Seller’s title to any of its
Purchased Assets that, individually and in the aggregate, are not material in
character or amount and do not and would not reasonably be expected to
materially detract from the value or materially interfere with the existing use
of any of the Purchased Assets; (c) liens arising under worker’s compensation,
unemployment insurance, social security, retirement and similar legislation, (d)
liens on goods in transit incurred in the ordinary course of business, (e) liens
for Taxes not yet due and payable, (f) liens for Taxes which are being contested
in good faith and by appropriate proceedings, (g) liens relating to capitalized
lease financings or purchase money financings that have been entered into in the
ordinary course of business, (h) liens arising solely by action of the Buyer,
and (i) with respect to the Facility, (A) easements, quasi-easements, licenses,
covenants, rights-of-way, and other similar restrictions, including without
limitation any other agreements, conditions or restrictions, in each case, which
are a matter of public record, (B) any conditions that would be shown by a
current survey and (C) zoning, building and other similar restrictions pursuant
to applicable laws.

        Pre-Closing On-Site Environmental Liabilities: Any Environmental
Liabilities attributable or relating to, resulting from, or caused by the
construction, ownership, use or operations of the Facility, including without
limitation, any Release, threatened Release or presence of Hazardous Substances
at, on, in or migrating from the Land, or operations thereon, or any
environmental conditions on, under, or emanating from such Land, except to the
extent, and in the proportion, the facts or conditions underlying such
Environmental Liabilities are first caused by the actions of Buyer in connection
with the operation or use of the Land after the Closing Date.

        Products: The “Products” as defined in that certain Termination and
Transition Agreement, executed concurrently herewith, by and between Seller and
MedImmune Vaccines, Inc., an Affiliate of Buyer (the “Termination Agreement”).

        Release: Has the meaning set forth in CERCLA.

        Remedial Action: Subject to the standard set forth in Section 11.8(b) of
this Agreement, all actions to the extent required under applicable
Environmental Laws to investigate, clean up, remove or treat a Release(s) of
Hazardous Substances (including required remedial investigations, feasibility
studies, corrective actions, closures and post-remedial or post-closure studies,
operations and maintenance and monitoring).

        Tangible Personal Property: Means, collectively, the Facility Property,
the Packaging Materials, and the Molds.

        Taxes: All federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, including interest, penalties and additions
with respect thereto and any interest in respect of such additions or penalties.

        1.2 Additional Defined Terms. As used herein, the following terms shall
have the meanings defined in the recitals or section indicated below:

Buyer Material Adverse Effect Section 5.3 CERCLA Section 4.11(d) Closing Section
10.1 Closing Date Section 10.1 Disclosure Schedule Article IV Environmental
Approvals Section 4.11(a) Excluded Assets Section 2.2 Excluded Liabilities
Section 2.7 Facility Section 2.1(a) Facility Agreements Section 2.1(c) HSR Act
Section 6.8(a) Indemnified Party Section 11.4(a) Indemnifying Party Section
11.4(a) Inventories Section 2.2(f) Land Section 2.1(a) Permits Section 2.1(e)
Proration Date Section 2.6(a) Proration Schedule Section 2.6(a) Purchase Price
Section 2.5 Purchased Assets Section 2.1


ARTICLE II


PURCHASE AND SALE

        2.1 Sale and Purchase of Assets. Upon and subject to the terms and
conditions provided herein, on the Closing Date, Seller will sell, transfer,
assign and convey to Buyer, and Buyer will purchase all of Seller’s right, title
and interest in and to the following (collectively, the “Purchased Assets”):

                (a)     Real Property. That certain improved real property known
as the Louisville Distribution Center, and as more particularly described on
Exhibit D hereto (the “Land”) and all buildings, structures, fixtures and other
improvements located thereon (collectively, and together with the Land, the
“Facility”).

                (b)     LLC Interest. All of Seller’s rights, title and interest
in and to the LLC Interest. Seller shall make any owner’s manuals or warranties
in Seller’s possession relating to the use or operation of the Tangible Personal
Property held by the LLC available to Buyer at the Facility as of the Closing
Date.

                (c)     Facility Agreements. Subject to Section 2.4 hereof, all
rights of Seller or any Affiliate of Seller in, to and under all (i) contracts,
leases, agreements, purchase orders, commitments and other arrangements, and any
amendments or modifications thereof, listed on Schedule 4.14 attached hereto and
(ii) contracts, leases, agreements, purchase orders, commitments and other
arrangements, and any amendments or modifications thereof with respect to the
Louisville Distribution Center entered into in the ordinary course of business
between the date hereof and the Closing Date in accordance with this Agreement,
in each case to the extent Seller has the right to sell, transfer, assign or
convey such agreements (the “Facility Agreements”). Seller shall make any
manuals, documents, or information relating to any rights held by Seller under
the Facility Agreements, including, without limitation, any rights to software
or equipment, under the Facility Agreements, in Seller’s possession available to
Buyer at the Facility as of the Closing Date.

                (d)     Books and Records. All of Seller’s rights, title, and
interest in and to the Books and Records. Seller shall make the Books and
Records available to Buyer at the Facility as of the Closing Date.

                (e)     Permits. All rights, interests and obligations of Seller
or any Affiliate of Seller in, to and under all licenses, permits, approvals and
qualifications relating to the Facility or the distribution of Products
therefrom issued to Seller by any Governmental Authority to the extent Seller
has the right to sell, transfer, assign or convey such permits (collectively,
“Permits”).

        2.2 Excluded Assets. Notwithstanding any provision of this Agreement to
the contrary, all assets of the Seller and its Affiliates other than the
Purchased Assets shall remain the property of the Seller and are not subject to
this Agreement, including without limitation, any of the following
(collectively, the “Excluded Assets”):

                (a)     Any and all cash, bank deposits and other cash
equivalents, certificates of deposits, marketable securities or cash deposits
made by Seller to secure contract obligations (except for agreements prorated as
set forth in Section 2.6).

                (b)     Any and all rights in and to claims or causes of action
of Seller against third parties (including, without limitation, for
indemnification) with respect to, or which are made under or pursuant to,
Excluded Assets or Excluded Liabilities.

                (c)     Intentionally Omitted.

                (d)     All contracts of insurance, all claims, coverages and
proceeds thereunder and all rights in connection therewith, including, without
limitation, rights arising from any claims made or arising under such policies
or for any refunds due with respect to insurance premium payments to the extent
they relate to such insurance policies.

                (e)     All tangible personal property and packaging material
physically located or used at the Facility disposed of or consumed between the
date hereof and the Closing Date in the ordinary course of business in
accordance with the terms and provisions of this Agreement.

                (f)     All inventories (other than the Packaging Materials) of
raw materials, work in process, or finished Products held for use at the
Facility or used in the distribution of the Products (“Inventories”).

                (g)     Seller’s corporate minute books, corporate seal, stock
transfer records and other corporate records and any records relating to
Excluded Assets.

                (h)     Personal property of Seller’s officers or employees
located at the Facility.

                (i)     Originals of all financial and other records of Seller.

                (j)     All rights which accrue or will accrue to the benefit of
the Seller under this Agreement or the other Documents.

                (k)     All rights relating to refunds or recoupment of Taxes
relating to all periods ending prior to the Closing Date, including rights under
any legal or administrative proceedings relating thereto, whether or not yet
commenced.

                (l)     Wyeth General Know-How, Wyeth Product Specific Know-How,
and Acquired Assets (as defined in the Termination Agreement).

        2.3 Assumed Liabilities. Upon and subject to the terms and conditions
provided herein, on the Closing Date, the Buyer shall assume and agree to pay,
perform and discharge when due the Assumed Liabilities.

        2.4 Assignment of Facility Agreements and other Purchased Assets.
Notwithstanding anything in this Agreement to the contrary, except as provided
in this Section 2.4, this Agreement shall not constitute an agreement to assign
or assume any Facility Agreement, Permit or other Purchased Asset or any claim
or right or any benefit arising thereunder or resulting therefrom if an
attempted assignment thereof, without the consent of a third party thereto,
would constitute a material breach or other contravention thereof or in any way
adversely affect the rights of Buyer or Seller thereunder. Seller shall use
commercially reasonable efforts (but without any payment of money to a third
party by Seller) to obtain the consent of the other parties to any such
Purchased Asset or any claim or right of any benefit arising thereunder for the
assignment thereof to Buyer as Buyer may reasonably request. If any such consent
is not obtained, or if an attempted assignment of any such Purchased Assets
would be ineffective or would materially and adversely affect the rights of
Buyer or Seller thereunder so that Buyer would not in fact receive all such
rights, Buyer and Seller will cooperate in a mutually agreeable arrangement
under which Buyer would obtain the benefits and assume the obligations
thereunder in accordance with this Agreement, including sub-contracting,
sub-licensing, or sub-leasing to Buyer, or under which Seller would enforce for
the benefit of Buyer, at Buyer’s request and expense, any and all rights of
Seller against a third party thereto.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

        2.5 Purchase Price. The purchase price for the Purchased Assets
(“Purchase Price”) shall be [***] subject to adjustment pursuant to Section 2.6
hereof. The Purchase Price shall be paid by Buyer to the Seller on the Closing
Date by wire transfer pursuant to Section 2.8 hereof.


        2.6 ADJUSTMENT OF PURCHASE PRICE.

                (a)     All real property and personal property Taxes, utility
charges and periodic charges or fees assessed by any Governmental Authority, if
any, relating to the Facility, and all accounts payable or other expenses
incurred under, and any prepaid expenses attributable to, the Facility
Agreements shall be prorated on a daily basis between Seller and Buyer as of
midnight of the date of Closing or such other date as the parties agree in
writing (the “Proration Date”). Buyer and Seller shall prepare a proration
schedule prior to Closing, including the items listed above and any other items
the parties determine necessary (the “Proration Schedule”). Such Proration
Schedule shall include all applicable income and expenses with regard to the
Facility.

                (b)     Any escrow accounts held by any utility companies shall
be either paid to the Seller or, if assigned to the Buyer, Seller shall receive
a credit at Closing for any such deposits.

                (c)     The Buyer shall be responsible for all expenses of the
Purchased Assets attributable to the period from and after the Proration Date.

                (d)     The parties agree that any amounts which may become due
under this Section 2.6 shall be paid at Closing to the extent such amounts may
be determined. A post-Closing reconciliation of such pro-rated items shall be
made by the parties thirty (30) days after Closing, and any additional amounts
determined to be owing shall be promptly forwarded to the respective party in a
lump sum payment. A second determination of any amounts due under this Section
2.6 shall be made sixty (60) days after Closing and any amounts due at that time
shall be forwarded to the respective party in a lump sum payment. Any additional
amounts which may become due after the second determination shall be forwarded
at the time they are received.

        2.7 Excluded Liabilities. Notwithstanding anything to the contrary
contained in this Agreement, “Assumed Liabilities” shall not include, and Buyer
shall not be required to assume or perform or discharge (collectively, “Excluded
Liabilities”) any Loss of the Seller or any Affiliate of the Seller arising out
of or relating to:

                (a)     All liabilities and obligations relating exclusively or
primarily to the Excluded Assets.

                (b)     Any fees, costs or expenses of the type referred to in
Section 12.2 of this Agreement.

                (c)     Any current or former employee of the Seller under or
with respect to any employee benefit plan, incentive plan. or medical or dental
plan or for severance or vacation pay.

                (d)     Other than Assumed Liabilities, any liabilities and
obligations relating to Seller’s or any Seller Affiliate’s use, ownership or
operation of the Purchased Assets prior to the Closing Date.

        2.8 Payment Instructions. Prior to the Closing Date, each party shall
deliver to the other party the instructions and accounts designated by each
party for receiving payment of any amounts owed hereunder, whether pursuant to
Sections 2.5, 2.6 or otherwise.


ARTICLE III


DUE DILIGENCE MATERIALS

        3.1 Due Diligence Investigation and Materials. Prior to the Closing
Date, Buyer and its agents shall be given reasonable access to the Facility (at
reasonable times and on reasonable prior written notice) in order to conduct its
due diligence investigations, including without limitation, the conduct of an
engineering assessment and a so-called Phase I environmental assessment of the
Facility and the buildings, improvements, structures and fixtures comprising a
part of the Facility. Seller agrees to cause to be provided to the Buyer, at no
cost, any current title reports, surveys, engineering reports and analyses and
environmental studies and other relevant information on the Facility and the
other Purchased Assets in its possession, custody or control. Notwithstanding
the foregoing, Buyer agrees that (i) it will not interfere in any material and
adverse fashion with the operation of the Purchased Assets by Seller and (ii) it
will not undertake any environmental testing, drilling, boring, excavation or
intrusive investigation outside or inside the Facility including, but not
limited to, Phase II environmental testing, unless (x) Buyer shall have executed
with Seller an access agreement in form and substance reasonably satisfactory to
each of Buyer and Seller and (y) Buyer shall have provided to Seller for review
and approval a scope of work for such activities.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER

        The Seller represents and warrants to the Buyer that the statements
contained in this Article IV are true and correct as of the date hereof, except
as set forth in the Disclosure Schedule provided by the Seller to the Buyer on
the date hereof (the “Disclosure Schedule”). The Disclosure Schedule shall be
arranged in sections and subsections corresponding to the numbered and lettered
sections and subsections contained in this Article IV. The disclosures in any
section or subsection of the Disclosure Schedule shall qualify other sections
and subsections in this Article IV to the extent it is reasonably clear from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections. The inclusion of any information in the Disclosure
Schedule (or any update thereto) shall not be deemed to be an admission or
acknowledgment, in and of itself, that such information is required by the terms
hereof to be disclosed, is material, has resulted in or would result in a
Material Adverse Effect, or is outside the ordinary course of business. For
purposes of this Agreement, the phrase “to the knowledge of the Seller” or any
phrase of similar import shall mean and be limited to the actual knowledge of
the individuals set forth on Schedule 4.

        4.1 Organization, Good Standing and Corporate Power. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware, and has all requisite corporate power to own, operate and lease the
Purchased Assets and carry on its business.

        4.2 Authorization and Binding Effect of Documents. Seller has all
requisite corporate power and authority to enter into this Agreement and the
other Documents and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement and each of the other
Documents by Seller and the consummation by Seller of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action (including all necessary shareholder approvals, if any) on the
part of Seller. This Agreement has been, and each of the other Documents at or
prior to Closing will be, duly executed and delivered by Seller. This Agreement
constitutes (and each of the other Documents, when executed and delivered, will
constitute) the valid and binding obligation of Seller enforceable against
Seller in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally and to the exercise of judicial discretion in
accordance with general principles of equity, whether applied by a court of law
or of equity.

        4.3 Absence of Conflicts. Except as otherwise disclosed on Schedule 4.3
hereto, the execution, delivery and performance by Seller of this Agreement and
the other Documents, and consummation by Seller of the transactions contemplated
hereby and thereby, do not and will not (i) conflict with or result in any
breach of any of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) result in a violation of, or (iv) give any third party the
right to modify, terminate or accelerate any obligation under, the provisions of
the organizational documents of Seller, any Facility Agreement, or any material
indenture, mortgage, lease, loan agreement or other material agreement or
instrument to which Seller is bound, except for any such breach, default,
violation, modification, termination or acceleration which would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

        4.4 Ownership and Status of Purchased Assets and Tangible Personal
Property. Seller has, or on the Closing Date will have, good, valid and
marketable fee simple title to the Facility, free and clear of all Liens other
than Permitted Liens. There are no outstanding options or rights of first
refusal to purchase the Facility or any portion thereof or interest therein.
There are no eminent domain or other similar proceedings pending or, to the
knowledge of Seller, threatened against the Facility. Seller has good title to
all other Purchased Assets, free and clear of all Liens other than Permitted
Liens. Seller holds all material Permits required for the use, operations,
occupancy of, and distribution of Products from, the Facility. The Purchased
Assets and the Tangible Personal Property are in all material respects adequate
for the purposes for which such assets are currently used, operated or occupied,
and, with respect to buildings, structures, fixtures and other improvements
constituting a part of the Facility, and the Tangible Personal Property, are in
good repair and operating condition (subject to normal wear and tear). Except
for the tangible assets listed on Schedule 4.4, in all material respects, the
tangible assets included in the Purchased Assets are the tangible assets located
at the Facility used by Seller and its Affiliates during the most recent flu
season prior to the date of this Agreement, subject to any change in tangible
assets during conduct of business in the ordinary course.

         4.5 Sale of Substantially All Property. Seller is transferring
substantially all of the property held or used by Seller in the course of its
activities at the Facility.


        4.6 COMPLIANCE WITH LAW.

                Except as set forth on Schedule 4.6 hereto and except for
environmental matters (which are addressed in Section 4.11 hereof):

                (a)     The Facility and other Purchased Assets and their
operation and use currently are in compliance with all applicable municipal,
county, state and federal laws, regulations, ordinances, standards and orders
and with all municipal codes and requirements, including without limitation, all
employment (including equal employment and anti-discrimination laws), health,
building, fire, zoning ordinances, building use and occupancy, subdivision and
land use regulations, and life safety codes, except for any noncompliance that
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;

                (b)     The Seller has not received any written, or to the
knowledge of the Seller, oral notice of any outstanding deficiencies or work
orders from any Governmental Authority having jurisdiction over the Facility
requiring conformity to any applicable statute, regulation, ordinance or by-law
pertaining to network operations control centers in general; and

                (c)     Seller has not received any written, or to the knowledge
of the Seller, oral notice of any claim, requirement or demand from any
Governmental Authority to repair, make additional improvements to, rework or
redesign any aspect of the Facility or to provide additional fixtures or
equipment so as to conform to or comply with any existing law, code or standard
which has not been fully satisfied prior to the date hereof or which will not be
satisfied prior to the Closing Date.

        4.7 LLC Interest. The LLC Interest constitutes all of the equity
ownership of and membership interest in the LLC. The LLC is a single member
limited liability company duly organized, validly existing and in good standing
under the laws of Delaware, and has all requisite limited liability company
power to own, operate and hold the Tangible Personal Property. The Seller had
all requisite corporate power and authority to transfer ownership of the
Tangible Personal Property to the LLC, and such transfer of ownership was duly
authorized by all necessary corporate action on the part of Seller. Seller has,
and Buyer at the Closing will acquire, good and valid title to the LLC Interest
free and clear of Liens. The LLC has, or on the Closing Date will have, good
title and ownership to the Tangible Personal Property, free and clear of all
Liens other than Permitted Liens.

        4.8 Litigation. Except as set forth in Schedule 4.8, (i) there are no
actions, suits, claims, investigations or administrative, arbitration or other
proceedings pending or, to the knowledge of Seller, threatened against Seller
before or by any Governmental Authority that relates to the Facility, the use or
operations of, or employment practices at, the Facility, or with respect to the
other Purchased Assets; and (ii) none of Seller or any of the Purchased Assets
is a party to or bound by any order, arbitration award, judgment or decree of
any Governmental Authority which, individually or in the aggregate, has or would
reasonably be expected to have, a Material Adverse Effect or materially impair
the ability of Seller to perform its obligations hereunder and consummate the
transactions contemplated hereby.


        4.9 INTENTIONALLY OMITTED.


        4.10 INTENTIONALLY OMITTED.

        4.11 Environmental Matters. Seller has previously made copies of the
Environmental Reports available to Buyer for inspection and review. Except as
set forth in Schedule 4.11 and except as may be set forth in the Environmental
Reports and except as to matters that have not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
to the knowledge of Seller:

                (a)     (i) Seller has obtained all permits, consents, licenses
and approvals from all Governmental Authorities (the “Environmental Approvals”)
as may be necessary under all applicable Environmental Laws (as such term is
defined in Section 4.11(d)) for the operation of the Facility in the manner in
which the Facility is currently being operated, (ii) all such Environmental
Approvals are valid and in full force and effect, and (iii) Seller is in
compliance in all material respects with all terms and conditions of such
permits, consents, licenses and approvals.

                (b)     There has been no notice issued and there is no
proceeding pending or threatened which may result in the reversal, rescission,
termination, modification or suspension of any Environmental Approvals which are
necessary for the operation of the Facility.

                (c)     Seller has operated and is operating the Facility in all
material respects in compliance with all Environmental Laws, and there are no
underground storage tanks located in or upon the Facility.

                (d)     With respect to the operation of the Facility, Seller
has not filed or been required to file any notice under any applicable
Environmental Law, reporting a release of any Hazardous Substance into the
environment and no notice pursuant to Section 103(a) or (c) of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601, et
seq. (“CERCLA”) or any other applicable Environmental Law has been or was
required to be filed.

                (e)     With respect to the operation of the Facility, Seller
has not received any notice letter under CERCLA or any notice or claim, and to
Seller’s knowledge there is no investigation pending or threatened, to the
effect that Seller is or may be liable for or as a result of the release or
threatened release of a Hazardous Substance into the environment or for the
suspected unlawful presence of any Hazardous Substance thereon.

        4.12 No Broker’s or Finder’s Fees. No agent, broker, investment banker
or other person or firm acting on behalf of or under the authority of Seller or
any Affiliate of Seller is or will be entitled to any broker’s or finder’s fee
or any other commission or similar fee, directly or indirectly, in connection
with the transactions contemplated by this Agreement.


        4.13 INTENTIONALLY OMITTED.

        4.14 Facility Agreements. Schedule 4.14 sets forth all Facility
Agreements in effect as of the date of this Agreement. Seller has delivered to
Buyer complete and correct copies of all such written Facility Agreements,
together with all amendments thereto, and accurate descriptions of all material
terms of all such oral Facility Agreements. All such Facility Agreements are in
full force and effect and enforceable against Seller and, to the knowledge of
Seller, against each other party thereto, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally and to the exercise of judicial discretion in
accordance with general principles of equity, whether applied by a court of law
or of equity. There does not exist under any such Facility Agreement any event
of default or event or condition that, after notice or lapse of time or both,
would constitute a violation, breach or event of default thereunder on the part
of Seller, or to the knowledge of Seller, any other party thereto, except for
such events or conditions that, individually or in the aggregate (i) has not had
or resulted in, and would not reasonably be expected to result in, a Material
Adverse Effect, and (ii) has not and will not materially impair the ability of
Seller to perform its obligations under this Agreement. Except as set forth on
Schedule 4.14, no consent of any third party is required under any such Facility
Agreement as a result of or in connection with the execution, delivery and
performance of this Agreement and the transactions contemplated hereby.

        4.15 Employees. Seller is not a party to or bound by any collective
bargaining agreement with respect to employees employed in the operation of the
Facility and there are not any labor unions or other organizations representing,
purporting to represent or attempting to represent any employees employed in the
operation of the Facility. There are no labor disputes or employee claims
currently pending or to the knowledge of the Seller threatened with respect to
any employees or independent contractors at the Facility. The employment of each
of the Seller’s employees at the Facility is terminable by the Seller at will.

        4.16 Insurance. Schedule 4.16 contains a complete list of all material
policies of insurance covering the Purchased Assets and identifies each
insurance claim made by the Seller with respect to the Facility or the
operations at the Facility since December 31, 2002. No event has occurred, and
no condition or circumstance exists, that would reasonably be expected to (with
or without notice or lapse of time) directly or indirectly give rise to or serve
as a basis for any such insurance claim. The Seller has not received any written
notice or other written communication regarding the actual or possible
cancellation or invalidation of any of such policies.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER

        The Buyer represents and warrants to the Seller that the statements
contained in this Article V are true and correct as of the date hereof:

        5.1 Organization and Good Standing. Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Buyer has all requisite limited liability company power to
own, operate and lease its properties and carry on its business as it is now
being conducted and, subject to receiving or obtaining all required Permits as
provided herein, as the same will be conducted following the Closing.

        5.2 Authorization and Binding Effect of Documents. Buyer has all
requisite limited liability company power and authority to enter into this
Agreement and the other Documents and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
each of the other Documents by Buyer and the consummation by Buyer of the
transactions contemplated by this Agreement have been duly authorized by all
necessary limited liability company action (including all necessary member
approvals, if any) on the part of Buyer. This Agreement has been, and each of
the other Documents at or prior to Closing will be, duly executed and delivered
by Buyer. This Agreement constitutes (and each of the other Documents, when
executed and delivered, will constitute) the valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally and to the exercise of judicial
discretion in accordance with general principles of equity, whether applied by a
court of law or of equity.

        5.3 Absence of Conflicts. The execution, delivery and performance by
Buyer of this Agreement and the other Documents, and consummation by Buyer of
the transactions contemplated hereby and thereby, do not and will not (i)
conflict with or result in any breach of any of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in a violation of,
or (iv) give any third party the right to modify, terminate or accelerate any
obligation under, the provisions of the articles of organization or operating
agreement of Buyer, any material indenture, mortgage, lease, loan agreement or
other material agreement or instrument to which Buyer is bound except for any
such breach, default, violation, modification, termination or acceleration which
would not reasonably be expected, individually or in the aggregate, to have a
material adverse effect on the Buyer or the Buyer’s ability to perform its
obligations under this Agreement (a “Buyer Material Adverse Effect”).

        5.4 Consents. The execution, delivery and performance by Buyer of this
Agreement and the other Documents, and consummation by Buyer of the transactions
contemplated hereby and thereby, do not and will not require the authorization,
consent, approval, exemption, clearance or other action by or notice or
declaration to, or filing with, any Governmental Authority, or the consent,
waiver or approval of any other person or entity.

        5.5 No Broker’s or Finder’s Fees. No agent, broker, investment banker or
other person or firm acting on behalf of or under the authority of Buyer or any
Affiliate of Buyer is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee, directly or indirectly, in connection with the
transactions contemplated by this Agreement.

        5.6 Financial Capability. Buyer has sufficient funds to purchase the
Purchased Assets and to perform its obligations under the Assumed Liabilities on
the terms and subject to the conditions contemplated by this Agreement.


ARTICLE VI


COVENANTS OF SELLER AND BUYER

        6.1 Conduct of Business Prior to the Closing Date. Seller covenants and
agrees with Buyer that from the date hereof through the Closing Date, unless
Buyer otherwise consents in writing (which consent shall not be unreasonably
withheld), Seller shall or shall cause its Affiliates to:

                (a)     Operate the Facility in the ordinary course of business,
including without limitation using commercially reasonable efforts to preserve
the Facility’s present business operations, organization and goodwill and its
relationships with employees, customers, vendors, suppliers and other
contractors, and performing in all material respects all of the obligations
under the Facility Agreements and Permits.

                (b)     Not sell, lease, grant any rights in or to or otherwise
dispose of, or agree to sell, lease or otherwise dispose of, any of the
Purchased Assets except for dispositions of assets that (A) are in the ordinary
course of business consistent with past practice and (B) if material, are
replaced by similar assets of substantially equal or greater value and utility.

                (c)     Not modify, amend, terminate or enter into (i) any
Facility Agreements (other than the Pain Agreement, the Master UPS Logistics
Agreement, or the UPS Warehouse Services Agreement, each as defined in Section
4.14 of the Disclosure Schedule) outside of the ordinary course of business, or
(ii) the Pain Agreement, Master UPS Logistics Agreement or the UPS Warehouse
Services Agreement, in any respect, in each case under Subsections 6.1(c)(i) and
(ii) without the Buyer’s prior written consent, which consent shall not be
unreasonably withheld and shall be deemed to have been given within five (5)
business days of Seller’s written request if not objected to by Buyer in writing
within such five (5) business day period.

                (d)     Maintain the Tangible Personal Property in reasonably
good operating condition and repair, except for ordinary wear and tear, in a
manner consistent with past practices.

                (e)     Keep in force all insurance policies insuring any of the
Purchased Assets.

        6.2 Notification of Certain Matters. Seller shall give prompt notice to
Buyer, and Buyer shall give prompt notice to Seller, of (i) the occurrence, or
failure to occur, of any event that would be likely to cause any of their
respective representations or warranties contained in this Agreement to be
untrue or inaccurate in any material respect at any time from the date hereof to
the Closing Date, and (ii) any failure on their respective parts to comply with
or satisfy, in any material respect, any covenant, condition or agreement to be
complied with or satisfied by any of them under this Agreement.

        6.3 Consents. Seller shall use its commercially reasonable efforts to
obtain any consents or waivers to the transactions contemplated by this
Agreement required under any Facility Agreements or Permits; provided that
Seller shall not be required to make any financial accommodation to a third
party in order to obtain any such consent or waiver (other than payment of any
amount otherwise due such third party).

        6.4 Publicity. The parties agree that any public release or announcement
concerning the transactions contemplated hereby shall be governed by the
provisions of Section 13.4 of the Termination Agreement.

        6.5 Material Adverse Change. Buyer and Seller will promptly notify the
other party of any event of which Buyer or Seller, as the case may be, obtains
knowledge which has had or could reasonably be expected to have a Material
Adverse Effect.

        6.6 Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, each party will use its commercially reasonable efforts to
take all action and to do all things necessary to consummate and make effective
as soon as practicable the transactions contemplated by this Agreement.

        6.7 Environmental Approvals. Promptly following the execution of this
Agreement, Buyer shall use commercially reasonable efforts to apply for and
obtain the transfer or re-issuance of all Environmental Approvals other than
Permits constituting Environmental Approvals that may be directly transferred
from Seller to Buyer, at Buyer’s sole cost and expense. Seller shall use
commercially reasonable efforts to cooperate with Buyer in connection with
Buyer’s aforementioned obligation.


        6.8 FILINGS AND AUTHORIZATIONS.

                (a)     Each of Seller and Buyer shall, as promptly as
practicable after the date hereof, file or supply, or cause to be filed or
supplied, all notifications and information required to be filed or supplied
pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended
(the “HSR Act”) in connection with the transactions contemplated by this
Agreement. Each of Seller and Buyer shall furnish to the other such necessary
information and reasonable assistance as the other may request in connection
with its preparation of any filing or submission which is necessary under the
HSR Act. As promptly as practicable, Seller and Buyer will make, or cause to be
made, all such other filings and submissions under laws, rules and regulations
applicable to them, or to their Affiliates, as may be required for them to
consummate the transactions contemplated hereby in accordance with the terms of
this Agreement. Seller and Buyer shall keep one another apprised of the status
of any communications with, and inquiries or requests for additional information
from, any Governmental Authority, including the United States Federal Trade
Commission and the Antitrust Division of the United States Department of
Justice, and shall comply promptly with any such inquiry or request. Buyer shall
pay the costs of all filing fees under the HSR Act.

                (b)     Each of the parties shall use reasonable commercial
efforts to resolve any objections that may be asserted by the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice with respect to the transactions contemplated hereby, and
shall cooperate with each other to contest any challenges to the transactions
contemplated hereby by any such Governmental Authority. The Buyer and the Seller
agree to cooperate and to use their respective reasonable commercial efforts to
obtain any government clearances or approvals required for Closing under the HSR
Act, to respond to any government requests for information under the HSR Act,
and to contest and resist any action, including any legislative, administrative
or judicial action, and to have vacated, lifted, reversed or overturned any
decree, judgment, injunction or other order (whether temporary, preliminary or
permanent) that restricts, prevents or prohibits the consummation of the
transactions contemplated by this Agreement under the HSR Act or which is
otherwise required to consummate the transactions contemplated by this
Agreement.

        6.9 Updates to Disclosure Schedule. Prior to Closing, Seller shall
deliver to Buyer supplements to the Disclosure Schedule and Exhibits, if
appropriate, to reflect changes required to be disclosed as of the Closing Date.
Disclosures contained in any supplements amending the Disclosure Schedule
regarding matters occurring after the date hereof in accordance with the
provisions of this Article VI shall not be considered to be a breach of any
representation or warranty contained herein. Any such supplement to the
Disclosure Schedule regarding matters occurring after the date hereof in
accordance with the provisions of this Article VI shall be considered an
amendment to the Disclosure Schedule for all purposes of this Agreement,
provided, however, that such supplemental disclosure shall not be taken into
account with respect to determining the satisfaction of the conditions to
Buyer’s obligation to close under Section 8.1(a), nor shall any such supplement
to the Disclosure Schedule be deemed to cure or correct any breach of any of
Seller’s representations or warranties that existed as of the date of this
Agreement.

        6.10 Employment Matters. If, prior to Closing, Buyer and Seller agree
that Buyer shall offer employment to any of Seller’s employees at the Facility
effective upon Closing, Buyer and Seller shall negotiate in good faith an
amendment to this Agreement addressing the following issues: (a) salary of the
employees with Buyer, (b) benefits to be provided to employees by Buyer, (c)
vacation to be provided to employees by Buyer, (d) stock option and bonus
benefits to be offered to the employees by Buyer, and (e) severance to be paid
to the employees by Buyer.

        6.11 Reimbursement. Buyer shall reimburse Seller up to $10,000 for
Seller’s reasonable costs, actually incurred by Seller, in undertaking the
formation of the LLC and the transfer of ownership of the Tangible Personal
Property from Seller to the LLC. Seller shall provide copies of such documents
to Buyer prior to finalizing them.


ARTICLE VII


CONDITIONS PRECEDENT TO OBLIGATION OF EACH PARTY TO EFFECT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT

        The obligation of each party to effect the transactions contemplated by
this Agreement shall be subject to the fulfillment at or prior to the Closing
Date of the following conditions:

        7.1 HSR Approval.

                (a)     Any waiting period (and any extension thereof)
applicable to the consummation of the Agreement under the HSR Act applicable to
the transactions contemplated hereby shall have expired or been terminated.

                (b)     No preliminary or permanent injunction or other order,
decree or ruling issued by a court of competent jurisdiction or by a
Governmental Authority nor any applicable law shall be in effect that would
restrain or otherwise prevent or make illegal the consummation of the
transactions contemplated by this Agreement.

        7.2 Consents. The Buyer and Seller shall have obtained all third party
consents listed in Schedule 7.2(i), it being understood that the failure to
obtain or effect any or all of the third party consents listed in Schedule
7.2(ii) will not be a condition to Closing.


ARTICLE VIII


CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE

        Buyer’s obligation to close the acquisition of the Purchased Assets
pursuant to the terms of this Agreement is subject to the satisfaction, on or
prior to the Closing Date, of each of the following conditions, unless waived by
Buyer in writing:

        8.1 Accuracy of Representations and Warranties; Closing Certificate.

                (a)     The representations and warranties of the Seller set
forth in Article IV shall be true and correct as of the Closing Date as if made
as of the Closing Date, except (i) for changes contemplated or permitted by this
Agreement, (ii) for those representations and warranties that address matters
only as of a particular date (which shall be true and correct as of such date,
subject to clause (iii) below), and (iii) where the failure of the
representations and warranties to be true and correct would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect (it being agreed that any materiality or Material Adverse Effect
qualification in a representation and warranty shall be disregarded in
determining whether any such failure would reasonably be expected to result in a
Material Adverse Effect for purposes of this clause (iii)).

                (b)     Seller shall have delivered to Buyer on the Closing Date
a certificate that the conditions specified in Sections 8.1(a) and 8.2 are
satisfied as of the Closing Date.

        8.2 Performance of Agreement. Seller shall have performed in all
material respects all of its covenants, agreements and obligations required by
this Agreement to be performed or complied with by it prior to or upon the
Closing Date.


        8.3 INTENTIONALLY OMITTED.


        8.4 INTENTIONALLY OMITTED

        8.5 Delivery of Closing Documents. Seller shall have delivered or caused
to be delivered to Buyer on the Closing Date each of the documents required to
be delivered pursuant to Section 9.3.

        8.6 No Material Adverse Change. There shall have been no change or
development affecting the Purchased Assets since the date of this Agreement
which has resulted in, or would reasonably be expected to result in, a Material
Adverse Effect.

        8.7 Closing of Termination Agreement. The Closing (as defined in the
Termination Agreement) of the Termination Agreement shall have occurred.


ARTICLE IX


CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE

        The obligations of Seller to close the sale of the Purchased Assets
pursuant to the terms of this Agreement is subject to the satisfaction, on or
prior to the Closing Date, of each of the following conditions, unless waived by
Seller in writing:


        9.1 ACCURACY OF REPRESENTATIONS AND WARRANTIES.

                (a)     The representations and warranties of the Buyer set
forth in Article V shall be true and correct as of the Closing Date as if made
as of the Closing Date, except (i) for changes contemplated or permitted by this
Agreement, (ii) for those representations and warranties that address matters
only as of a particular date (which shall be true and correct as of such date,
subject to clause (iii) below), and (iii) where the failure of the
representations and warranties to be true and correct would not reasonably be
expected to result, individually or in the aggregate, in a Buyer Material
Adverse Effect (it being agreed that any materiality or Buyer Material Adverse
Effect qualification in a representation and warranty shall be disregarded in
determining whether any such failure would reasonably be expected to result in a
Buyer Material Adverse Effect for purposes of this clause (iii)).

                (b)     Buyer shall have delivered to Seller on the Closing Date
a certificate that the conditions specified in Sections 9.1(a) and 9.2 are
satisfied as of the Closing Date.

        9.2 Performance of Agreements. Buyer shall have performed in all
material respects all of its covenants, agreements and obligations required by
this Agreement and each of the other Documents to be performed or complied with
by it prior to or upon the Closing Date.

        9.3 Delivery of Closing Documents. Buyer shall have delivered or cause
to be delivered to Seller on the Closing Date each of the Documents required to
be delivered pursuant to Section 10.4.

        9.4 Closing of Termination Agreement. The Closing (as defined in the
Termination Agreement) of the Termination Agreement shall have occurred.


ARTICLE X


CLOSING

        10.1 Time and Place. Subject to the satisfaction or waiver of Buyer’s
and Seller’s conditions under Articles VII, VIII and IX hereof, the closing of
the purchase and sale of the Purchased Assets pursuant to this Agreement (the
“Closing”) shall take place on the Closing Date (as defined in the Termination
Agreement) (the “Closing Date”).

        10.2 Title. At the Closing, Seller shall transfer and convey to Buyer
good and marketable title to all of the Purchased Assets free and clear of any
Liens except Permitted Liens.

        10.3 Documents to be Delivered to Buyer by Seller. At the Closing,
Seller shall deliver or cause to be delivered to Buyer the following, in each
case in form and substance reasonably satisfactory to Buyer:

                (a)     Governmental certificates, dated as of a date as near as
practicable to the Closing Date, showing that Seller is duly organized and in
good standing in the state of its formation.

                (b)     A certificate of the Secretary or Assistant Secretary of
Seller attesting as to the incumbency of each officer of Seller who executes
this Agreement and any of the other Documents, authorization of Seller to enter
into and consummate the transactions contemplated herein, and to similar
customary matters.

                (c)     A bill of sale and assignment and assumption agreement
transferring the Purchased Assets (except the Land) to Buyer in the form
attached hereto as Schedule 10.3(c).

                (d)     A special warranty deed or special grant deed, in the
form attached hereto as Schedule 10.3(d).

                (e)     An appropriate transfer declaration, certification of
value or other document, if any, which may be required to be executed by Seller
and filed together with the deed identified in Section 10.3(d).

                (f)     The certificate described in Section 8.1(b).

                (g)     An affidavit of Seller setting forth that it is not a
“foreign person” for purposes of the Foreign Investment in Real Property
Transfer Act of 1986, as such term is defined in Section 1445(b)(3) of the Code.

                (h)     An Employee Leasing Agreement in the form attached
hereto as Schedule 10.3(h).

                (i)     Such additional information and materials as Buyer shall
have reasonably requested to evidence the satisfaction of the conditions to its
obligations hereunder, including without limitation, evidence that all consents
and approvals required as a condition to Buyer’s obligation to close hereunder
have been obtained, title affidavits and any other documents expressly required
by this Agreement to be delivered by Seller at Closing.

                (j)        Such other instruments and documents, in form and
substance reasonably acceptable to Buyer and Seller, as may reasonably be
necessary to effect the Closing.

        10.4 Deliveries to Seller by Buyer. At the Closing, Buyer shall deliver
or cause to be delivered to Seller the following, in each case in form and
substance reasonably satisfactory to Seller:

                (a)     The payment of the monetary consideration required
pursuant to Section 2.5, to be paid in cash, by wire transfer of immediately
available funds on the Closing Date to an account specified in writing by
Seller, with such notice to be delivered no less than two (2) days prior to the
Closing Date.

                (b)     The certificate described in Section 9.1(b).

                (c)     Governmental Certificates dated as of a date as near a
practicable to the Closing Date showing that Buyer is duly organized and in good
standing in the State of Delaware and is duly authorized to transact business in
the State of Kentucky.

                (d)     A certificate of the Secretary or Assistant Secretary of
Buyer attesting as to the incumbency of each Officer of Buyer who executes this
Agreement and any of the other Documents, authorization of Buyer to enter into
and consummate the transactions contemplated herein, and to similar customary
matters.

                (e)     An appropriate transfer declaration, certification of
value or other document, if any, which may be required to be executed by Buyer
and filed together with the deed identified in Section 10.3(d).

                (f)     A bill of sale and assignment and assumption agreement
transferring the Purchased Assets (except the Land) to Buyer in the form
attached hereto as Schedule 10.3(c).

                (g)     An Employee Leasing Agreement in the form attached
hereto as Schedule 10.3(h).

                (h)     Such additional information and materials as Seller
shall have reasonably requested to evidence the satisfaction of the conditions
to its obligations hereunder.

                (i)     Such other instruments and documents, in form and
substance reasonably acceptable to Buyer and Seller, as may reasonably be
necessary to effect the Closing.

        10.5 Closing Costs. Seller shall pay the cost of preparing the Deed.
Buyer shall pay the costs of recording the Deed and all local, county or state
transfer or recording Taxes (if any) with respect to the Facility imposed in
Kentucky on assets similar to the Facility, and any sales Taxes imposed on the
sale of the Purchased Assets, provided however, that the parties agree and
intend that no sales tax is expected to be due with respect to the transactions
contemplated in this Agreement and that Buyer shall not withhold any sales tax
from the payment of the purchase price hereunder. Buyer shall pay all costs of
the title company to insure title, and the cost of owner’s title insurance
policy. All other Taxes, utilities and other expenses of the Facility shall be
prorated between the parties as of the Closing as provided in Section 2.6
hereof.


ARTICLE XI


INDEMNIFICATION

        11.1 Survival. Except in the case of fraud, all representations and
warranties in this Agreement or any other Document shall survive for eighteen
(18) months after the Closing. Except for fraud, the rights to indemnification
set forth in this Article XI shall be the sole and exclusive right of each party
for all monetary damages that such party (or the party’s successors or assigns)
would otherwise have by statute or common law in connection with the
transactions contemplated by this Agreement or any other Document.

        11.2 Indemnification by Seller. Seller shall indemnify, defend, and hold
harmless Buyer and its officers, directors, employees, Affiliates, successors
and assigns from and against, and pay or reimburse each of them for and with
respect to, any Loss relating to, arising out of or resulting from any of the
following:

                (a)     Any breach by Seller of any of its representations or
warranties in this Agreement or any other Document;

                (b)     Any failure by Seller to perform any covenant or
agreement contained in this Agreement or any other Document; or

                (c)    Any Excluded Liabilities.

        11.3 Indemnification by Buyer. Buyer shall indemnify, defend and hold
harmless Seller and its officers, directors, employees, agents, representatives,
Affiliates, successors and assigns from and against, and pay or reimburse each
of them for and with respect to any Loss relating to, arising out of or
resulting from any of the following:

                (a)     Any breach by Buyer of any of its representations or
warranties, in this Agreement or any other Document;

                (b)     Any failure by the Buyer to perform any covenant or
agreement contained in this Agreement or any other Document;

                (c)        Any claim that the transfer of ownership of the
Tangible Personal Property from Seller to the LLC is subject to any Taxes, that
the transfer of the LLC Interest to Buyer is subject to any Taxes other than
income Taxes, or that the ownership of the Tangible Personal Property by the
LLC, prior to transfer of the LLC Interest to Buyer, is subject to Taxes; or

                (c)     Any Assumed Liabilities.

        11.4 Administration of Indemnification. For purposes of administering
the indemnification provisions set forth in Sections 11.2 and 11.3, the
following procedure shall apply:

                (a)     Whenever a claim shall arise for indemnification under
this Article XI, the party entitled to indemnification (the “Indemnified Party”)
shall reasonably promptly give written notice to the party from whom
indemnification is sought (the “Indemnifying Party”) setting forth in reasonable
detail, to the extent then available, the facts concerning the nature of such
claim and the basis upon which the Indemnified Party believes that it is
entitled to indemnification hereunder.

                (b)     The Indemnifying Party shall have the right to assume
the defense of any such claim or any litigation resulting from such claim, and,
upon such assumption, the Indemnified Party shall cooperate fully with the
Indemnifying Party in the conduct of such defense. Failure by the Indemnifying
Party to notify the Indemnified Party of its election to defend any such action
within 30 days after such notice thereof shall have been given to the
Indemnifying Party, shall be deemed a waiver by the Indemnifying Party of its
right to defend such action. If the Indemnifying Party assumes the defense of
any such claim or litigation resulting therefrom, the obligations of the
Indemnifying Party as to such claim shall be limited to taking all steps
necessary in the defense or settlement of such claim or litigation resulting
therefrom and to holding the Indemnified Party harmless from and against any and
all Losses caused by or arising out of any settlement approved by the
Indemnifying Party or any judgment in connection with such claim or litigation
resulting therefrom (subject to Section 11.5). The Indemnified Party may
participate, at its expense (not subject to indemnification hereunder), in the
defense of such claim or litigation, provided that the Indemnifying Party shall
direct and control the defense of such claim or litigation. The Indemnifying
Party shall not, in the defense of such claim or any litigation resulting
therefrom, consent to entry of any judgment, except with the written consent of
the Indemnified Party (not to be unreasonably withheld), or enter into any
settlement, except with the written consent of the Indemnified Party (not to be
unreasonably withheld), which does not include as an unconditional term thereof
the giving by the claimant or the plaintiff to the Indemnified Party of a
release from all liability in respect of such claim or litigation.

                (c)     If the Indemnifying Party shall not assume the defense
of any such claim or litigation resulting therefrom, the Indemnified Party may
defend against such claim or litigation. The Indemnified Party shall not agree
to any settlement of any such claim, action, suit or proceeding without the
prior written consent of the Indemnifying Party. If no settlement of such claim
or litigation is made, the Indemnifying Party shall promptly reimburse the
Indemnified Party for the amount of any Losses incurred by the Indemnified Party
in the defense against such claim or litigation, subject to Section 11.5.

                (d)     The party controlling such defense shall keep the other
party advised of the status of such action, suit, proceeding or claim and the
defense thereof and shall consider recommendations made by the other party with
respect thereto. Failure or delay by an Indemnified Party to give a reasonably
prompt notice of any claim (if given prior to expiration of any applicable
Survival Period) shall not release, waive or otherwise affect an Indemnifying
Party’s obligations with respect to the claim, except to the extent that the
Indemnifying Party can demonstrate actual loss or prejudice as a result of such
failure or delay. Buyer shall not be deemed to have notice of any claim by
reason of any knowledge acquired on or prior to the Closing Date by an employee
of the Facility.


        11.5 LIMITATIONS.

                (a)     Notwithstanding anything to the contrary contained in
this Agreement, the following limitations shall apply to indemnification claims
under this Agreement (it being understood that, for purposes of determining the
amount of Losses under this Section 11.5 only (but not for purposes of
determining the occurrence of any breach), all representations and warranties of
Seller in Article IV shall be construed as if the terms “material” and “Material
Adverse Effect”, and variations thereof, were omitted from such representations
and warranties):

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

                        (i)     no individual claim (or series of related
claims) for indemnification under Section 11.2(a) shall be valid and assertable
unless it is (or they are) for an amount in excess of [***];

                        (ii)     the Seller shall be liable with respect to
claims under Section 11.2(a) for only that portion of the aggregate Losses
related to such claims (excluding any claims disallowed under Section
11.5(a)(i)), considered together, which exceeds [***]; and

                        (iii)     the aggregate liability of the Seller for all
Losses under this Article XI , including, without limitation, any Losses under
Section 11.8, other than those in respect of Section 11.2(b), shall not exceed
[***].

                        (iv)     In no event shall any Indemnifying Party be
responsible or liable for any Losses or other amounts under this Article XI that
are consequential, in the nature of lost profits, diminution in the value of
property, special or punitive or otherwise not actual damages. Each party shall
(and shall cause its Affiliates to) use reasonable commercial efforts to pursue
all legal rights and remedies available in order to minimize the Losses for
which indemnification is provided to it under this Article XI.

                (b)     The amount of Losses recoverable by an Indemnified Party
under this Article XI with respect to an indemnity claim shall be reduced by (i)
the amount of any payment received by such Indemnified Party (or an Affiliate
thereof), with respect to the Losses to which such indemnity claim relates, from
an insurance carrier, and (ii) the amount of any Tax benefit realized or
realizable by such Indemnified Party (or an Affiliate thereof) which is
attributable to the Losses to which such indemnity claim relates. For purposes
of this Section 11.5(b), the Tax benefit realized by any Indemnified Party (or
an Affiliate thereof) shall be determined as of the date of the receipt of
payment from the Indemnifying Party by calculating the present value of all
expected reductions in Tax payments attributable to any expected deductions or
decreases in income associated with the Losses to which such indemnity claim
relates, assuming that the Indemnified Party is always subject to a total
combined Tax rate of [***]. An Indemnified Party shall use reasonable commercial
efforts to pursue, and to cause its Affiliates to pursue, all insurance claims
and Tax benefits to which it may be entitled in connection with any Losses it
incurs, and the parties shall cooperate with each other in pursuing insurance
claims with respect to any Losses or any indemnification obligations with
respect to Losses. If an Indemnified Party (or an Affiliate) receives any
insurance payment in connection with any claim for Losses for which it has
already received an indemnification payment from the Indemnifying Party, it
shall pay to the Indemnifying Party, within 30 days of receiving such insurance
payment, an amount equal to the excess of (A) the amount previously received by
the Indemnified Party under this Article XI with respect to such claim plus the
amount of the insurance payments received, over (B) the amount of Losses with
respect to such claim which the Indemnified Party has become entitled to receive
under this Article XI. Notwithstanding the foregoing, the Indemnified Party
shall not be obligated to make an insurance claim if the Indemnified Party, in
its reasonable judgment, believes that the cost of pursuing such an insurance
claim and satisfying any applicable deductible or retention amount with respect
to such claim, together with any corresponding increase in insurance premiums or
other chargebacks to the Indemnified Party, as the case may be, would exceed the
value of the claim for which the Indemnified Party is seeking indemnification.

        11.6 Treatment of Indemnification Payments. All indemnification payments
made under this Agreement shall be treated by the parties as an adjustment to
the Purchase Price.

        11.7 Disclaimer. EXCEPT AS SET FORTH IN ARTICLE IV, SELLER MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED
(INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
PURPOSE), WITH RESPECT TO THE PURCHASED ASSETS. IN ADDITION, SELLER HEREBY
DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND, EXCEPT FOR THE
EXPRESS REPRESENTATIONS AND WARRANTIES STATED IN ARTICLE IV.


        11.8 ENVIRONMENTAL INDEMNIFICATION.

                (a)     Notwithstanding the provisions of Section 11.1 of this
Agreement, (i) the resolution of any claim subject to indemnification under
Section 11.2(a) as a result of the breach of any representation or warranty in
Section 4.11 shall be governed solely by the provisions of this Section 11.8 and
(ii) from and after the Closing, and subject to the terms and conditions of this
Section 11.8, with respect to any written third party claim received by Buyer,
or with respect to any claim asserted in writing by Buyer, in each case prior to
the fifth (5th) anniversary of the Closing Date, Seller shall indemnify, defend,
and hold harmless Buyer and its officers, directors, employees, Affiliates,
successors and assigns from and against, and pay or reimburse each of them for
and with respect to, any Loss relating to, arising out of or resulting from all
Pre-Closing On-Site Environmental Liabilities.

                (b)     Notwithstanding any other provision contained in
Sections 11.2 or 11.4 to the contrary, the resolution of any claim subject to
indemnification under Section 11.8(a), or under Section 11.2(a) as a result of
the breach of any representation or warranty in Section 4.11 (Environmental
Matters), shall be deemed satisfied so long as such remediation or other
resolution (i) satisfies the requirements in all material respects of or is
otherwise authorized by Environmental Laws applicable to the industrial use of
the property as such standard is in effect at the time of completion of any such
Remedial Action, and (ii) is approved by Governmental Authorities with
jurisdiction over such matters, where such approval is required by applicable
Environmental Laws. Such resolution may be achieved using the most
cost-effective remedial approach and methods selected by Seller, including the
application of commercial, light industrial and/or other form of nonresidential
cleanup criteria as may be permitted by Environmental Laws or Governmental
Authorities and the use of environmental land use restrictions or similar
institutional controls. Buyer agrees that, if such environmental land use
restrictions or similar controls are permitted by Environmental Laws, all other
Applicable Laws and local Governmental Authorities and provided that the
environmental land use restrictions do not unreasonably interfere with or impede
the Buyer’s operation of the Purchased Assets as the Purchased Assets are
operated on the Closing Date, Buyer will execute any required documents and will
cooperate with Seller in the recording of such environmental land use
restrictions or similar institutional controls on the applicable land records.

                (c)     Notwithstanding any other provisions contained in
Section 11.4 to the contrary, Seller shall have the right to direct, manage and
control, and take such actions as in Seller’s reasonable judgment are necessary
in connection with, any defense, Remedial Action, or other resolution of any
claim, event or condition subject to indemnification under Section 11.8(a), or
under Section 11.2(a) as a result of the breach of any representation or
warranty in Section 4.11. Buyer shall provide Seller with access to any Land
reasonably necessary for Seller to perform the defense, Remedial Action or other
resolution of such claim, event or condition, provided that Seller shall have
first notified Buyer in advance of requiring such access; and provided, further,
that to the extent any claim, event or condition subject to indemnification
hereunder involves or requires work to be performed at the Land, Seller shall
(A) comply in all material respects with all Applicable Laws (including, without
limitation, Environmental Laws); (B) conduct the work diligently and in a manner
that will not unreasonably interfere with Buyer’s operation of the Purchased
Assets (as such Purchased Assets were operated before the Closing) or compromise
the safety of those on the Land and (C) provide Buyer with 1) copies of any
proposed workplans, final environmental reports, material correspondence with
Governmental Authorities, and give Buyer an opportunity to review and consult
with Seller with respect thereto (and Buyer shall have a right to comment on
proposed workplans and Seller will consider any reasonable comments); and 2)
prior notice of and the right to attend, as an observer but not a participant,
meetings with Governmental Authorities regarding the Remedial Action. Seller
agrees that it shall be solely responsible for, and hold Buyer harmless from,
the negligent acts or omissions of Seller and its employees, agents and
contractors in the course of performing the Remedial Action. Buyer agrees it
shall not be entitled to indemnity for any Environmental Liabilities if and to
the extent such Environmental Liabilities are discovered as a result of Buyer’s
conduct, ordering of or allowing the performance of an environmental audit,
investigation or other assessment conducted by Buyer, its Affiliates, or any
agent or contractor thereof for the purpose of, or where the reasonably
foreseeable effect thereof is, discovering any conditions that might result in
Losses with respect to which Seller would be required to provide indemnification
pursuant to this Agreement, except (i) as required by a demand, complaint, order
or directive of a Governmental Authority acting within the scope of its
jurisdiction or authority which demand, complaint, order or directive was not
initiated by any actions by or on behalf of Buyer or any of its Affiliates,
provided Buyer first informs Seller in writing of such demand, complaint, order
or directive and, if requested by Seller, cooperates with Seller’s objection
thereto, or by any Environmental Law; (ii) as necessary for operation of the
Purchased Assets in the ordinary course of business or the construction,
expansion, maintenance or repair of the Facility or the Land which is performed
for a bona fide business purpose and actually carried out, or (iii) as may be
required by a financing party or acquiring party (other than Buyer or any of its
Affiliates) under any bona fide financing transaction or sale transaction
involving the Land or the Facility undertaken for a bona fide business purpose.

                (d)     Other than in the case of fraud, this Section 11.8 shall
be the sole and exclusive remedy of the Buyer and its Affiliates, and their
respective past, present and future officers, directors, employees, agents,
attorneys and contractors for (i) any claim subject to indemnification under
Section 11.2(a) as a result of the breach of any representation or warranty in
Section 4.11 and (ii) any and all claims, Losses, Environmental Liabilities, and
any right to seek contribution or other legal or equitable recovery or relief,
related directly or indirectly to the Purchased Assets arising at any time under
Environmental Laws, or under any common law with respect to Environmental
Liabilities or Hazardous Substances.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

                (e)     Other than in the case of fraud, except for the rights
created by this Section 11.8, the Buyer hereby waives (and shall cause its
Affiliates and the respective successors and assigns of the Buyer and its
Affiliates to waive) any and all claims, demands, causes of action, Losses and
any right to seek contribution or any other legal or equitable recovery or
relief, arising at any time, with respect to events related directly or
indirectly to the Purchased Assets, or operation of the Purchased Assets prior
to the Closing that the Buyer and its Affiliates, or any of them, may now or in
the future have under any Environmental Law or any other common or statutory law
providing for any remedy, relief or right of recovery with respect to
Environmental Liabilities. Other than in the case of fraud, except for the
rights created by this Section 11.8, the Buyer hereby releases (and shall cause
its Affiliates and the successors and assigns of the Buyer and its Affiliates to
release) Seller and its Affiliates and their respective past, present and future
officers, directors and employees, agents, attorneys or contractors from any and
all such claims, demands and causes of action.

                (f)     Notwithstanding anything to the contrary contained in
Section 11.5 or this Section 11.8, the following limitations shall apply to
indemnification claims under this Section 11.8:

                        (i)     the Seller shall be liable with respect to
claims under Section 11.8, or under Section 11.2(a) as a result of the breach of
any representation or warranty in Section 4.11 for only that portion of the
aggregate Losses related to such claims, considered together, which exceeds
[***]; and

                        (ii)     the aggregate liability of the Seller for all
Losses under this Section 11.8 shall not exceed [***].


ARTICLE XII


DEFAULT AND TERMINATION

        12.1 Right of Termination. This Agreement may be terminated prior to
Closing:

                (a)     By written agreement of Seller and Buyer;

                (b)     As provided in Section 12.2;

                (c)     By the Buyer or Seller if Closing does not occur within
60 days after the date hereof and the terminating party is not in breach of this
Agreement; or

                (d)     By the Buyer or Seller if the Termination Agreement is
terminated in accordance with its terms and the terminating party is not in
breach of this Agreement.


        12.2 REMEDIES UPON DEFAULT.

                (a)     If Seller materially breaches or defaults on any of its
representations, covenants or the performance of its obligations, or if the
conditions precedent to the Buyer’s obligations as provided in this Agreement
have not been met or have not occurred by the date of the Closing of the
Termination Agreement (other than as a result of any failure on the part of the
Buyer to comply with or perform its covenants and obligations under this
Agreement), the Buyer may, by serving notice in writing upon the Seller in the
manner provided in this Agreement, either:

                        (i)     Terminate this Agreement and declare it null and
void; or

                        (ii)     Seek specific performance against the Seller
with respect to the Purchased Assets.

                (b)     If Buyer materially breaches or defaults on any of its
representations, covenants or the performance of its obligations, or if the
conditions precedent to the Seller’s obligations as provided in this Agreement
have not been met or have not occurred by the date of the Closing of the
Termination Agreement (other than as a result of any failure on the part of the
Seller to comply with or perform its covenants and obligations under this
Agreement), the Seller may, by serving notice in writing upon the Buyer in the
manner provided in this Agreement, either:

                        (i)     Terminate this Agreement and declare it null and
void; or

                        (ii)     Seek specific performance against the Buyer
with respect to the Purchased Assets.

        12.3 Obligations Upon Termination. Upon termination of this Agreement,
each party shall thereafter remain liable for breach of this Agreement prior to
such termination. If this Agreement is terminated without any breach by either
party hereto, each of the parties shall be liable and responsible for any costs
incurred by such party in connection with the transactions contemplated by this
Agreement.

        12.4 Termination Notice. Each notice given by a party to terminate this
Agreement shall specify the Subsection of Article 12 pursuant to which such
notice is given. If at the time a party gives a termination notice, such party
is entitled to give such notice pursuant to more than one Section of Article 12,
the Subsection pursuant to which such notice is given and termination is
effected shall be deemed to be the section specified in such notice provided
that the party giving such notice is at such time entitled to terminate this
Agreement pursuant to the specified section.


ARTICLE XIII


MISCELLANEOUS

        13.1 Further Actions. From time to time before, at and after the
Closing, each party, at its expense and without further consideration, will
execute and deliver such documents as may be reasonably requested by the other
party in order more effectively to consummate the transactions contemplated
hereby.

        13.2 Payment of Expenses. Except as otherwise expressly provided in this
Agreement, each of the parties shall bear its own expenses, including the fees
of any attorneys and accountants engaged by such party, in connection with the
transactions contemplated by this Agreement.

        13.3 Notices. All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered by
courier (including overnight delivery service) or sent by registered or
certified mail, first class, postage prepaid, addressed as follows:

                (a)     If to Buyer, to:

                                MedImmune Distribution, LLC
                                c/o MedImmune, Inc.
                                One MedImmune Way
                                Gaithersburg, MD 20878
                                Attention: Chief Executive Officer
                                Telephone: (301) 398-0000
                                Facsimile: (301) 398-9000

                         With a copy to Buyer’s General Counsel at the same
address.

                (b)     If to Seller, to:

                                Wyeth
                                Five Giralda Farms
                                Madison, NJ 07940
                                Attention: Executive Vice President and Chief
Financial Officer
                                Telecopier Number: (973) 660-7156

                         With a copy to Senior Vice President and General
Counsel, at the same address.

or such other address as a party may from time to time notify the other party in
writing (as provided above). Any such notice, demand or communication shall be
deemed to have been given (i) if so mailed, as of the close of the third
business day following the date so mailed, and (ii) if delivered by courier, on
the date received.

        13.4 Entire Agreement. This Agreement, Exhibits and the other Documents
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and supersede any prior negotiations,
agreements, understandings or arrangements between the parties hereto with
respect to the subject matter hereof.

        13.5 Binding Effect; Benefits. Except as otherwise provided herein, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors or permitted assigns. Except to the extent
specified herein, nothing in this Agreement, express or implied, shall confer on
any person other than the parties hereto and their respective successors or
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

        13.6 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned by either party without the prior
written consent of the other party.

        13.7 Governing Law. This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of Delaware without
regard to its principles of conflicts of laws; except that the special warranty
deed to be delivered to the Buyer pursuant to Section 10.3(d) and all provisions
of this Agreement pertaining to an interest in the Land shall be governed
exclusively by the laws of the State of Kentucky.

        13.7 Amendments and Waivers. No term or provision of this Agreement may
be amended, waived, discharged or terminated orally but only by an instrument in
writing signed by the party against whom the enforcement of such amendment,
waiver, discharge or termination is sought. Any waiver shall be effective only
in accordance with its express terms and conditions.

        13.8 Severability. Any provision of this Agreement which is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions hereof, and any such unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereto hereby waive any
provision of law now or hereafter in effect which renders any provision hereof
unenforceable in any respect.

        13.9 Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

        13.10 Counterparts. This Agreement may be executed in any number of
counterparts, and by any party on separate counterparts, each of which shall be
an original, and all of which together shall constitute one and the same
instrument.

        13.11 References. All references in this Agreement to Articles and
Sections are to Articles and Sections contained in this Agreement unless a
different document is expressly specified.

        13.12 Exhibits. Unless otherwise specified herein, each Exhibit referred
to in this Agreement is attached hereto, and each such Exhibit is hereby
incorporated by reference and made a part hereof as if fully set forth herein.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be executed as of the date first written above.

SELLER:   WYETH, a Delaware corporation By: /s/ Lawrence V. Stein Name: Lawrence
V. Stein Title: Senior Vice President BUYER: MEDIMMUNE DISTRIBUTION, LLC, a
Delaware limited liability company By: /s/ David M. Mott Name: David M. Mott
Title: President and CEO